

115 HRES 472 IH: Expressing support for the designation of July 29, 2017, as “National Dance Day” and recognizing dance as a form of valuable exercise and artistic expression.
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 472IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Ms. Norton submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of July 29, 2017, as National Dance Day and recognizing dance as a form of valuable exercise and artistic expression.
	
 Whereas Nigel Lythgoe, executive producer and celebrity judge for the dance-themed television show So You Think You Can Dance, in association with the Dizzy Feet Foundation, has encouraged the creation of National Dance Day celebrations in nations around the world, beginning with the first National Dance Day on the National Mall in 2010;
 Whereas the Dizzy Feet Foundation and the John F. Kennedy Center for the Performing Arts, in conjunction with the office of Congresswoman Eleanor Holmes Norton, will celebrate National Dance Day on July 29, 2017, in Washington, DC, at the Kennedy Center;
 Whereas National Dance Day has captured the imagination of people throughout the Nation and around the world and has helped popularize dancing as an art form, a form of exercise, and as a way of having fun;
 Whereas we have encouraged the celebration of National Dance Day in congressional districts around the country with events;
 Whereas National Dance Day has spread and will be celebrated this year with events in States across the country, including Alabama, Arizona, California, Colorado, Connecticut, Delaware, Florida, Georgia, Illinois, Indiana, Louisiana, Maryland, Michigan, New Mexico, New York, Nevada, North Carolina, Ohio, Oklahoma, Pennsylvania, South Carolina, Tennessee, and Virginia;
 Whereas National Dance Day encourages many forms of dance expression, representing the Nation’s rich artistic, regional, ethnic, and racial diversity;
 Whereas National Dance Day features the spectrum of dance, from classical to popular, to line and partner dances;
 Whereas dancing helps improve heart health, burn calories, strengthen muscles, and improve flexibility for people of all ages;
 Whereas health officials have repeatedly documented an epidemic of overweight and obesity among United States citizens of all backgrounds and ages;
 Whereas dancing, in all its variations, is a popular form of physical exercise; Whereas, this year at the Kennedy Center, the performers who will entertain and encourage dancing include the Navy Ceremonial Band and Joint Color Guard, the Eastern High School Marching Band with the Lady Gems, Kazaxe, the DEA Youth Dance Program, the Howard University Step Team, Dizzy Feet and Tony Bellissimo, the Fairfax Chinese Dance Troupe, Open Circle Theatre, the Dance Institute of Washington, Bob Boross, Culture Shock, Gottaswing, Bowen McCauley, Top Naach, and Abada Capoeira with Batala Washington;
 Whereas, in advance of National Dance Day, instructional videos are available on the YouTube channel of the Dizzy Feet Foundation, featuring dance routines for all skill levels to be performed by audiences on National Dance Day; and
 Whereas the last Saturday in July continues to be the day to celebrate National Dance Day annually, as it has been for the past 7 years: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Dance Day to celebrate and encourage a national commitment to dance and dance education;
 (2)recognizes that dance is making an important contribution to health by encouraging physical fitness and reducing obesity;
 (3)commends Nigel Lythgoe for his leadership in promoting dance and National Dance Day; and (4)thanks the Dizzy Feet Foundation for their continuing efforts to spread awareness of National Dance Day.
			